Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/02/21 have been fully considered but they are not persuasive.
Applicant argues on pages 7-8 – “Applicant submits that the cited portions of Pitschel fail to disclose or suggest that scheduling delivery of the content includes determining whether to store the content or provide the content to the user device. 
Rather, the cited portions of Pitschel merely disclose determining a type of invitational content to be presented to a user, not scheduling whether or when to deliver received content. In Pitschel, it is not a matter of whether or not (or when) to deliver content, but which content is selected to be delivered.”
Examiner’s response – The examiner asserts that determining a type of content to present is still a determination of whether to present one type of content or to present another type of content.  In this situation, a determination is made to present/provide a content which is line with how Pitschel is represented by the examiner in the grounds of rejection.  A determination of presentation/provision with regards to the type of content to provide is not excluded from the scope of the claimed subject matter.   Based on the amendment, however, claim 28 is not rejected based on the combination of Pitschel and Vainas.  Vainas shows that scheduling delivery can also be extended to presenting/providing or storing the content.  Thus the combination of Pitschel and Vainas would suggest the claimed subject matter. 

Applicant argues on page 9 of the remarks “First, Applicant submits that the cited portions of Vainas fail to disclose or suggest a predicted level of user engagement and thus, fail to disclose or suggest determining whether to present received content or store received content based on such a 
predicted level of user engagement. Rather, the cited portions of Vainas primarily disclose classification and prioritization of the notifications themselves, with the most important notifications being provided with the highest priority, based on historical information related to the notifications, without any disclosure or suggestion of predicting a level of user engagement or determining whether to present or store received content based on such a predicted level of user engagement. 
Examiner’s response – The examiner first notes that Vainas is not specifically relied upon for teaching a predicted level of user engagement as Pitschel already teaches such subject matter. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
None the less, the contextual awareness of Vainas can be construed as being similar in nature to the claimed “processing at least one of the at least one context of the user of the user device or the at least one context of the environment of the user of the user device” in determining a level of engagement.  Applicant appears to be arguing that the use of “classification and prioritization” is somehow excluded from the scope of the claimed language above.   In the same example presented by the applicant in the remarks, a user configures the system such at while at work (i.e.  both a context of a user and the user environment – working at work), certain messages will be determined to be presented immediately (message from spouse, yet another context), and certain messages will be stored for later delivery (messages from other sources).  It is clear from Vainas that multiple contextual factors are considered in scheduling the delivery of content.  The prime example of a work context implies that such contexts are in consideration of a level of engagement of the user.  If a person is working/at work, they likely engaged with work and do not wish to be disturbed except for certain contacts.  Again from the same example and explicitly cited, Vainas indicates “the wearable device may have previous learned that Facebook notifications are read when the user is free”.  Clearly “when the user is free” is the systems estimation of the user’s current level of engagement. Vainas uses a ranking system but it is for the explicit purpose of understanding the behaviors of the user (i.e. user engagements) and determining 
This response also applies to the “historical” and “make a prediction” arguments on page 10 of the remarks. 

Applicant argues on page 10 of the remarks - Second, Applicant submits that the proposed combination of Pitschel and Vainas fails to disclose or suggest determining whether to present received content or store received content based on a predicted level of user engagement. Rather, the proposed combination of Pitschel and Vainas merely discloses a choice between presenting video content or audio content (as in Pitschel) and classification and prioritization of notifications based on something other than a predicted level of user engagement (as in Vainas) such that the proposed combination Pitschel and Vainas does not teach or suggest a choice between presenting and storing content based on a predicted level of user engagement. 
Thus, Applicant submits that the proposed combination of Pitschel and Vainas fails to disclose or suggest at least the feature of "scheduling processing of received content based on the level of user engagement, wherein scheduling processing of the received content includes determining whether to present the received content or store the received content."
Examiner’s response – The combined responses above address this argument. 

Claim Rejections - 35 USC § 103












In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 11, 12, 14, 15, 17, 18, 20, 21, 26, 28, 30-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0215086 by Pitschel et al. (Pitschel) in view of US 2017/01856650 by Vainas et al. (Vainas).
With respect to claim 9, Pitschel teaches a method, comprising: 
capturing at least one context of a user of a user device (Paragraph 6, 34, 58) ; 
capturing at least one context of the environment of the user of the user device (Paragraph 25, 35, 38, 57); 
predicting a level of user engagement by processing at least one of the at least one context of the user of the user device or the at least one context of the environment of the user of the user device (Paragraph 6, 36-39); and 
scheduling processing of received content based on the level of user engagement, wherein scheduling processing of the received content includes determining whether to present the received content in visual or audio type form.  (Paragraph 49, 54, 55)
Pitschel does not explicit disclose the scheduling also includes determining whether to store the received content.  Vainas teaches a similar system analyzing contextual and semantic attributes in order to determine whether to present or store content. (Paragraph 8-10, 14 – contextual users state and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the scheduling of Pitschel including determine whether to store received content as taught by Vainas.  One would be motivated to have this as further optimizing the presentation of content to maximize user engagement is desirable in Pitschel. 
With respect to claim 11, Pitschel as modified teaches the method of claim 9, wherein the at least one context of the user of the user device comprises sensor data associated with at least one of a light sensor, a proximity sensor, a microphone, or an accelerometer. (Paragraph 6, 25, 38, 57-58, 69)
With respect to claim 12, Pitschled as modified teaches the method of claim 9, wherein the at least one context of the environment of the user of the user device comprises at least one of user location information, an indication as to whether the user of the user device is indoor or outdoor, an indication of an indoor location of the user of the user device, or a number of people in a proximity of the user of the user device. (Paragraph 25, 38, 57)
With respect to claim 14, Pitschled as modified teaches the method of claim 9, wherein the processing of the received content in case that the level of user engagement is below a threshold value is storing the received content (Based on the same logic of the combination of Pitschled and Vainas - Paragraph 8-10, 14- , Vainas teaches the storing of content is based on user engagement being below a particular value, exemplified in 42-57)
With respect to claim 15
With respect to claim 17, Pitschled as modified teaches the method of claim 9, wherein the received content includes at least one of a notification from an application, an advertisement, a message from a smartphone, a message from an Internet-of-Things (IoT) device, or a message from a wearable device. (Pitschled Paragraph 3, 24, 59)(And noted Vainas paragraph 18, 2053).
Claim 18, 20 and 21 are similar in scope to claims 9, 11 and 12 and are therefore rejected based on the same rationale. 
Claim 26 is similar in scope to claim 9 and is therefore rejected based on the same rationale. 
With respect to claim 28, Pitschel teaches a server comprising: at least one processor; and at least one memory including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor, (Paragraph 47, 48, 77 Fig10a,10b)cause the server to at least: 
Receive a level of user engagement of a user of a user device (Paragraph 49 – client sends predicted user attention level to the server); and 
schedule delivery of content to the user device based on the level of user engagement of the user of the user device (Paragraph 49, 54, 55 and see response to arguments) wherein scheduling delivery of the content includes determining whether to provide the received content in visual or audio type form.  (Paragraph 49, 54, 55)
Pitschel does not explicit disclose the scheduling also includes determining whether to store the received content.  Vainas teaches a similar system analyzing contextual and semantic attributes in order to determine whether to provide or store content. (Paragraph 8-10, 14 – contextual users state and semantics are used to determine if content is shown or stored in a queue. For example in the user state of being at a meeting at work, certain messages are stored in a queue for later presentation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the scheduling of Pitschel including determine whether to store received 
With respect to claim 30, Pitschel as modified teaches the user device of claim 26, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the user device to provide the level of user engagement to a server. (Paragraph 49)
With respect to claim 31, Pitschel as modified teaches the user device of claim 26, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the user device to at least store the received content based on a determination that the level of user engagement is below a threshold value. (Based on the same logic of the combination of Pitschled and Vainas - Paragraph 8-10, 14- , Vainas teaches the storing of content is based on user engagement being below a particular value, exemplified in 42-57)
With respect to claim 32, Pitschel as modified teaches the user device of claim 26, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the user device to at least present the received content based on a determination that the level of user engagement is equal to or higher than a threshold value. (Based on the same logic of the combination of Pitschled and Vainas - Paragraph 8-10, 14- , Vainas further teaches the presentation of content when above a particular value, exemplified in 42-57)
With respect to claim 33, Pitschel as modified teaches the user device of claim 26, wherein the received content includes at least one of a notification from an application, an advertisement, a message from a smartphone, a message from an Internet-of-Things (IoT) device, or a message from a wearable device. (Pitschel Paragraph 3, 24, 59)(And noted Vainas paragraph 18, 2053).
With respect to claim 34, 
Vainas teaches a similar system analyzing contextual and semantic attributes in order to determine user engagement to determine whether to provide or store content. (Paragraph 8-10, 14 – contextual users state and semantics are used to determine if content is shown or stored in a queue. For example in the user state of being at a meeting at work, certain messages are stored in a queue for later presentation).  The analyzing contextual and semantic attributes is done in part though a machine learning process that learns user behavior and experiences over time which are indicative of user engagement level (Paragraph 9, 12-16)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the predicted level of user engagement of Pitschel use machine learning as taught in Vainas.  One would be motivated to have this as it is desirable to improve the experience of providing content to users, particularly in improving over manual configurations  (Vainas Paragraph 2).
With respect to claim 35, Pitschel as modified teaches the apparatus of claim 18, wherein at least a portion of the at least one context of the environment of the user of the user device is based on data associated with the environment of the user of the user device that is derived from at least one property of a wireless network associated with the user device. (Pitschel Paragraph 36 – prediction rules take into account Bluetooth and other wireless connections)
With respect to claim 36, Pitschel as modified teaches the apparatus of claim 18, wherein the received content has an expected engagement level associated therewith, wherein the scheduling of the processing of the received content is based on the expected engagement level. (Pitschel Paragraph 32 – content from sponsor stations have a higher expectation of engagement and prediction rules are modified accordingly)
With respect to claim 37
With respect to claim 38, Pitschel as modified teaches the server of claim 28, wherein the level of user engagement of the user of the user device is received from an apparatus (Pitschel paragraph 49) configured to capture at least one context of the user of the user device (Pitschel paragraph 6, 34, 58), capture at least one context of the environment of the user of the user device (Pitschel paragraph 25, 35, 38, 57), and predict a level of user engagement by processing at least one of the at least one context of the user of the user device or the at least one context of the environment of the user of the user device. (Pitschel paragraph 6, 36-39)


Claim 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitschel and Vainas as applied to claim 9 and 18 above, and further in view of US 2014/0279026 by Nath et al. (Nath).
With respect to claim 10, Pitshcel as modified teaches the method of claim 9.  Both Pitshcel and Vainas teach various contexts including device and application usage aspects (Pitschel Paragraph 6 33 , Vainas Paragraph 33-41, 53 ) but does explicitly disclose corresponding usage durations and therefore does not disclose wherein the at least one context of the user of the user device comprises at least one of a device usage timestamp, a duration of a device usage session, a usage duration of an application, a timestamp of a phone call, a timestamp of a notification received, a timestamp of a notification attended, or time- stamped sensor data.
Nath teaches predicting user engagement can include using context data such as application usage duration (Paragraph 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the context data of Pitschel include a usage duration of an application as taught in Nath.  One would be motivated to have this as further assisting in prediction of user engagement would be desirable to Pitschel. 
Claim 19 is similar in scope to claim 10 and is rejected based on the same rationale. 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitschel in view of Vainas and in further view of US 2017/0201571 by Sherf et al. (Sherf).
With respect to claim 29, Pitschel as modified teaches the server of claim 28, but does not disclose wherein the server is included in an edge node of a communications network.
Sherf teaches the use of an edge server to deliver content for certain advantages such as reducing response time to client requests.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the server of Pitschel be included in an edge node as in Sherft.  One would be motivated to have this as it is desirable to improve service quality through aspects such as reduced response times. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DAVID R LAZARO/Primary Examiner, Art Unit 2455